DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 3-9 and 11-20 are pending.  
	They comprise of 3 groups:
(1) Method1: 1, 3-8, and 17-19, 
	(2) System1: 9, 11-16, and 
(3) Method2: 20.   
The following is an examiner’s statement of reasons for allowance: 
Claim for a method and system, independent method claims 10 and 20, and respective system claim 9, for providing notification of a decedent’s passing to a subset of a plurality of organizations to reduce an incidence of decedent identity theft and fraud, is neither anticipated by, nor obvious in view of, (1) BELL et al (US Patent 7,856,361)  in view of WOOD et al. (PGP 2007/0.038.483) and NPL VitalChek  since claimed invention, which teaches:
	
    PNG
    media_image1.png
    197
    660
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    222
    656
    media_image2.png
    Greyscale

which references neither disclose nor suggest.
The nearest Foreign Patent is FR-3002183, but this foreign reference fails to teach the cited steps above.  See Notice of Reference Cited, 892, filed January 29, 2022. 
The nearest NPL is VitalChek, but this reference also fails to teach the cited steps above.  See Notice of Reference Cited, 892, filed July 29, 2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806. The examiner can normally be reached M-F, 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN D NGUYEN/Primary Examiner, Art Unit 3689